Citation Nr: 1023378	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-30 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for an ear condition, 
to include tinnitus and eustachian tube dysfunction.

3.	Entitlement to service connection for chronic chest pain 
with numbness in the upper left extremity.

4.	Entitlement to service connection for chronic left knee 
pain.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 2000 to 
January 2003 and in the Army National Guard from January 2003 
to January 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified before the undersigned at a Travel 
Board hearing in Nashville, Tennessee in March 2010.  At the 
hearing, a procedural ruling was made that the issue of 
service connection for tinnitus would be considered part of 
the already appealed issue of entitlement for service 
connection for an ear condition.  Therefore, the October 2008 
rating decision denying service connection for tinnitus is 
considered part of the already perfected appeal of 
entitlement to service connection for an ear condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As an initial matter, the Board notes that a complete copy of 
the Veteran's service treatment records is unavailable.  Also 
missing from the claims file are any of the Veteran's service 
treatment records from the Army National Guard.  In cases 
where the Veteran's service records are unavailable through 
no fault of the claimant, there is a heightened obligation to 
assist the claimant in the development of his case, including 
the obligation to search alternate sources.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991).  Internal VA e-mail correspondence 
from April through June 2008 shows that an attempt was made 
by the RO to locate the Veteran's service treatment records, 
and letters from May 2007 and August 2008 demonstrate that 
the RO contacted the Army National Guard to obtain the 
Veteran's treatment records from his time in the National 
Guard.  Both attempts were unsuccessful.

The provisions of 38 U.S.C.A. § 5103A(b)(3) (West 2002) 
require that VA continue any attempts to get federal records 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  If the 
records are unavailable, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2009).  The Board finds that there is a further VA duty to 
assist the Veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Therefore, another attempt to obtain these records 
should be made.

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of persistent or recurring symptoms of a disability, 
(2) evidence of an in-service event, injury, or disease, and 
(3) an indication that there may be a connection between the 
two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The first question is whether there is competent evidence to 
support the existence of a current disability.  The Veteran 
provided two private medical examinations from February and 
June 2006 that show the Veteran was being treated for hearing 
problems.  Additionally, the Veteran mentioned the existence 
of additional private medical records relevant to his knee 
pain, specifically from Dr. D.M. at Premier Medical Group in 
Clarksville, Tennessee, which do not appear in the claims 
file.  Furthermore, the Veteran is competent to testify to 
his own symptoms.  38 C.F.R. § 3.159(a)(2).  During the March 
2010 hearing, the Veteran testified that his hearing is 
muffled, and he has constant ringing in his ears.  With 
regards to his knee pain, the Veteran testified that his knee 
still bothers him, and that he takes Motrin to deal with the 
pain.  The Veteran also stated that his doctor had suggested 
he may need knee surgery in the future.  Finally, with 
respect to the chest pain, the Veteran testified that he 
experiences intermittent chest pains, which he also treats 
with Motrin.  The Veteran stated that when his chest pain is 
really severe, he also gets a feeling of tingling or numbness 
in his left arm.  The Veteran's testimony concerning his 
symptoms for all four conditions is sufficient to meet the 
first element necessary for entitlement to a VA examination.

The second question is whether there is competent evidence of 
an in-service injury, event or disease.  With respect to an 
ear condition and hearing loss, the Veteran testified that he 
was constantly exposed to loud noise caused by air ratchets, 
compressors and exhaust during his job as a battalion level 
maintenance supply clerk.  The Veteran also stated that he 
was exposed to loud noise on the gun line, for which he 
occasionally was unable to use noise protection.  
Additionally, there is a showing of hearing loss for VA 
purposes in the Veteran's October 2002 service hearing exam.  

As to an in-service knee injury, the Veteran testified that 
his knee gave out during a road march.  As a result, the 
Veteran stated that he was treated first by a medic, who 
wrapped the knee and prescribed Motrin for the pain, and 
later during sick call, where he was told to apply ice and 
take Motrin.  The Veteran testified that he first experienced 
chest pain while he was doing sit-ups during physical 
training.  The Veteran stated that he was taken to the 
hospital and prescribed Motrin for the pain.  The Board 
finds, with respect to all four in-service conditions 
reported by the Veteran, that the Veteran is competent to 
testify as to what occurred in service, and such testimony is 
sufficient to establish an indication of an in-service event 
or injury and thus, the need for a VA examination.

The final question is whether there is evidence that 
indicates the Veteran's current conditions are associated 
with the Veteran's service.  This is a low threshold, and the 
record need only show that the Veteran's symptoms, not the 
disability itself, are associated with the Veteran's service.  
McLendon, 20 Vet. App. at 83.  The Veteran's testimony, as 
well as an in-service hearing exam from August 2000, 
establish that the Veteran was routinely noise exposed during 
his service and that he has been bothered by hearing loss 
ever since.  This is sufficient indication of a nexus with 
regard to bilateral hearing loss and an ear condition.  With 
respect to the Veteran's left knee pain and chest pain with 
numbness in the upper left extremity, the Veteran is 
competent to testify to the continuity of such symptoms since 
service.  Therefore, there is sufficient indication that the 
disorders may be due to service to establish the need for a 
VA examination. 

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should make another attempt 
to obtain copies of the Veteran's 
complete service treatment records from 
the Veteran's active duty from any 
appropriate depository.  VA should 
provide the depository with the 
appropriate information, as needed, 
showing service dates, duties, and 
units of assignment.  Associate all 
documents obtained with the claims 
file.  All efforts to obtain these 
records, and the responses received, 
must be documented in the claims file, 
and must continue until it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  If 
the Veteran's service treatment records 
cannot be found, the RO should make a 
formal finding, which should also be 
associated with the claims file.

2.	The RO/AMC should make another attempt 
to obtain copies of the Veteran's 
complete service treatment records from 
the Army National Guard.  VA should 
provide the depository with the 
appropriate information, as needed, 
showing service dates, duties, and 
units of assignment.  Associate all 
documents obtained with the claims 
file.  All efforts to obtain these 
records, and the responses received, 
must be documented in the claims file, 
and must continue until it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  If 
the Veteran's Army National Guard 
service treatment records cannot be 
found, the RO should make a formal 
finding, which should also be 
associated with the claims file.

3.	The RO/AMC should contact the Veteran 
and his representative and ask that 
they provide the names and addresses of 
all medical care providers who have 
treated him for any of the four claimed 
conditions, including Dr. D.M. at 
Premier Medical Group in Clarksville, 
Tennessee, who was mentioned by the 
Veteran during his March 2010 hearing.  
After securing any necessary releases, 
such records should be requested, to 
include all diagnostic testing, 
interpretation and reports, and all 
records which are not duplicates should 
then be associated with the claims 
file.

4.	When paragraphs 1 and 2 are complete, 
the RO/AMC should schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any 
bilateral hearing loss and any ear 
condition, to include tinnitus.  The 
claims file must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide 
a diagnosis of any current disability 
found.  The examiner should then 
express an opinion as to whether it is 
more likely (i.e., probability greater 
than 50 percent), less likely (i.e., 
probability less than 50 percent), or 
at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's current conditions are 
related to his active military service.  
The examiner's report should include a 
discussion of the Veteran's documented 
medical records.  A complete rationale 
for any opinions should be provided. 

5.	When paragraphs 1 and 2 are complete, 
the RO/AMC should schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any 
eustachian tube dysfunction.  The 
claims file must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide 
a diagnosis of any current disability 
found.  The examiner should then 
express an opinion as to whether it is 
more likely (i.e., probability greater 
than 50 percent), less likely (i.e., 
probability less than 50 percent), or 
at least as likely as not (i.e., 
probability of 50 percent) that the 
Veteran's current conditions are 
related to his active military service.  
The examiner's report should include a 
discussion of the Veteran's documented 
medical records.  A complete rationale 
for any opinions should be provided. 

6.	When paragraphs 1 and 2 are complete, 
the RO/AMC should schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any left 
knee condition.  The claims file must 
be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of 
any current disability found.  The 
examiner should then express an opinion 
as to whether it is more likely (i.e., 
probability greater than 50 percent), 
less likely (i.e., probability less 
than 50 percent), or at least as likely 
as not (i.e., probability of 50 
percent) that the Veteran's current 
condition is related to his active 
military service.  The examiner's 
report should include a discussion of 
the Veteran's documented medical 
records.  A complete rationale for any 
opinions should be provided.

7.	When paragraphs 1 and 2 are complete, 
the RO/AMC should schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any 
chronic chest pain with numbness in the 
upper left extremity.  The claims file 
must be made available to and reviewed 
by the examiner in connection with the 
examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis of 
any current disability found.  The 
examiner should then express an opinion 
as to whether it is more likely (i.e., 
probability greater than 50 percent), 
less likely (i.e., probability less 
than 50 percent), or at least as likely 
as not (i.e., probability of 50 
percent) that the Veteran's current 
condition is related to his active 
military service.  The examiner's 
report should include a discussion of 
the Veteran's documented medical 
records.  A complete rationale for any 
opinions should be provided.

8.	Once the above actions have been 
completed, readjudicate the claim.  If 
the issues on appeal remain denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


